Title: To Thomas Jefferson from Albert Gallatin, 12 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        12 Apr. 1806
                     
                        
                        1. Collector of the district of Detroit, and Inspector of the revenue for the port of Detroit.
                  
                        vice—Wilkinson rejected by the Senate
                  
                     Stanley Griswold is the only person proposed—no recommendation
                  
                     
                  
                  2. Collector of the district of South Quay, and Inspector of the revenue for the port of South Quay
                  
                        vice Fisher deceased
                  
                     
                        
                           
                              Samuel Calvert
                           
                           }
                           see the two enclosed letters
                        
                        
                           
                              Jesse Brown
                           
                        
                     
                  
                  
                      
                     Note Ths. Newton wishes the nomination suspended a few days.
                  
                     
                  
                  3. Collector of the district of Natchez and Inspector of the revenue for the port of Natchez
                  
                        vice—Alexr. Baillie delinquent & moved out of the territory
                  
                     Jonathan Davies—recommended by Dr. Lattimer
                  
                     A. Marshalk—mentioned by do
                  
                        See enclosed letter
                  
                     
                  
                  4. Surveyor of the port of Windsor N.C. & inspector of the revenue for the same—
                  
                        vice J. Rowan resigned
                  
                     Simon Turner recommended by Mr Alston
                  
                     Samuel Howell by J. Rowan
                  
                        see enclosed letters
                  
                     
                  
                  5. Surveyor of the port of Nixonton N.C. & inspector of the revenue for the same
                  
                        vice—Brewer deceased
                  
                     John Lane—recommended by T. Wynas & D. Stone
                  
                      Several other candidates—See enclosed letter
                  
                  6. Surveyor of the port of Jersey (N. Jersey) and inspector of the revenue for the same
                  
                      This is a new port of delivery (Paulus hook) attached to the district of Perth Amboy—
                  
                     Philip Williams recommended by the owners of the Town
                  no other applicant—See enclosed letters
                  
                     
                  
                  7. Register of the land office at Detroit
                  
                      vice—Hoffman appd. collector of Michillimakinac
                  
                      
                     Peter Andrain clerk of the board, is the only person living in the territory whom I know to be qualified, speaks & writes both languages. I knew him ten or twelve years ago at Pittsburgh where he was respected. Judge Woodward may give information since his removal to Detroit
                  
                     
                  
                  8. Receiver of public monies for the land office in the Mississippi territory West of Pearl river
                  
                      had not yet been filled
                  
                     John Henderson formerly & now recommended by Dr Lattimer & others—
                  
                      No other applicant
                  
                     
                  
                  All the above mentioned persons are of the State or territory in which the port or land office lies
                  
                     
                  
                  I know of no other vacancies except the Commissioners for the Western road—
                        
                            
                        
                    